REVISED

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
                         _______________

                             No. 96-20157
                           _______________




                             JAN LOWREY,

                                             Plaintiff-Appellant,

                               VERSUS

 TEXAS A & M UNIVERSITY SYSTEM, d/b/a TARLETON STATE UNIVERSITY,
    DENNIS McCABE, LONN REISMAN, LAMAR JOHANSON, JIM JOHNSON,
                 PAT STEVENSON, and SUSAN BURTON,

                                             Defendants-Appellees.


                    _________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                    _________________________

                            July 7, 1997

Before POLITZ, Chief Judge, SMITH and DUHÉ, Circuit Judges.

JERRY E. SMITH, Circuit Judge:



     Jan Lowrey appeals the denial of leave to amend her complaint

and the dismissal, pursuant to FED. R. CIV. P. 12(b)(6), of her

cause of action under title IX of the Education Amendments of 1972,

20 U.S.C. § 1681 et seq.   We dismiss the appeal in part, affirm in
part, reverse in part, and remand.




                                          I.

      Lowrey was employed by Tarleton State University in 1977 as

the head Women’s Basketball Coach and an instructor in the Physical

Education Department.           In 1992, she was named Women’s Athletic

Coordinator.        In 1993, she applied for the position of Athletic

Director but was not selected.            In 1994, she was removed from her

position as Women’s Athletic Coordinator, although she continues to

serve as the Women’s Basketball Coach.

      Lowrey brought suit against the university and its named

individual officials (hereinafter collectively “Tarleton”) under

title   IX,    alleging     that       Tarleton      was   guilty     of   employment

discrimination on the basis of sex and misallocation of resources

among male and female athletes.            Moreover, Lowrey alleged that, as

a consequence of her participation in complaints and investigations

challenging this noncompliance, Tarleton retaliated against her by

denying her promotion to the post of Athletic Coordinator, removing

her   from    the    position     of    Women’s      Athletic    Coordinator,     and

subjecting     her    and   her    team        to   continuing      retaliation   and

harassment.1


        1
          Specifically, Lowrey alleged that she had protested the perceived
inequities in the terms and conditions of her employment and the misallocation
of resources throughout her career at Tarleton. In addition, in 1993 she served
                                                                      (continued...)

                                           2
      Lowrey filed her original complaint on September 1, 1995,

alleging claims for employment discrimination and retaliation under

title IX and joining a state law claim for intentional infliction

of emotional distress.        On October 3, 1995, this court decided

Lakoski v. James, 66 F.3d 751 (5th Cir. 1995), cert. denied,

117 S. Ct. 357 (1996), concluding that title IX does not provide a

private right of action for employment discrimination on the basis

of sex in federally-funded educational institutions.                On Octo-

ber 12, 1995, Tarleton filed a motion to dismiss the complaint

under FED. R. CIV. P. 12(b)(6), relying exclusively on Lakoski.

      Lowrey responded by moving for leave to amend her complaint in

order to add causes of action under title VII of the Civil Rights

Act of 1964, the First, Fifth, and Fourteenth Amendments, the Equal

Pay Act, and 42 U.S.C. § 1983.             Tarleton answered, expressly

conceding that it did not oppose Lowrey's motion to add additional

causes of action, but renewing its motion to dismiss the title IX

claims.    Without ruling on the motion for leave to amend, the

district court dismissed the complaint in its entirety, entering

final judgment for Tarleton.

      Lowrey now urges us to hold that the district court abused its


(...continued)
on a Gender Equity Task Force that allegedly had identified violations of
title VII and title IX in the Tarleton athletic department. After this report
was submitted to the athletic department, she charged, Tarleton denied her
promotion to the post of Athletic Director and removed her from the position of
Women’s Athletic Coordinator. Finally, Lowrey alleged that the discrimination
and retaliation of which she complains escalated after she participated in a
civil rights complaint filed with the U.S. Department of Education.

                                      3
discretion in denying her leave to amend, that title IX provides a

private right of action for retaliation, and that title VII does

not   provide   the   exclusive   remedy   for   claims   of   employment

discrimination on the basis of sex in federally-funded educational

institutions.




                                    4
                                     II.

                                     A.

     We review a denial of leave to amend a complaint for abuse of

discretion. Patterson v. P.H.P. Healthcare Corp., 90 F.3d 927, 934

(5th Cir. 1996), cert. denied, 117 S. Ct. 767 (1997); Halbert v.

City of Sherman, 33 F.3d 526, 529 (5th Cir. 1994).           The discretion

of the district court is limited, however, by FED. R. CIV. P. 15(a),

which provides that “leave shall be freely given when justice so

requires.”    Rule 15(a) expresses a strong presumption in favor of

liberal pleading:

          Rule 15(a) declares that leave to amend “shall be
     freely given when justice so requires”; this mandate is
     to be heeded. If the underlying facts or circumstances
     relied upon by a plaintiff may be a proper subject of
     relief, he ought to be afforded an opportunity to test
     his claim on the merits. In the absence of any apparent
     or declared reasonSSsuch as undue delay, bad faith or
     dilatory motive on the part of the movant, repeated
     failure to cure deficiencies by amendments previously
     allowed, undue prejudice to the opposing party by virtue
     of allowance of the amendment, futility of amendment,
     etc.SSthe leave sought should, as the rules require, be
     “freely given.”

Foman v. Davis, 371 U.S. 178, 182 (1962).



                                     B.

     Lowrey   filed   her   motion   to    amend   on   November   13,   1995,

attaching as an exhibit thereto her proposed First Amended Original

Complaint.    Nevertheless, the district court dismissed the entire

complaint on December 4, 1995, without ruling on the motion.


                                      5
Lowrey argues that this constructive denial of her motion to amend

constituted a per se abuse of discretion.            Her objection is well

taken.

     The Supreme Court has explicitly disapproved of denying leave

to amend without adequate justification:

     Of course the grant or denial of the opportunity to amend
     is within the discretion of the District Court, but
     outright refusal to grant the leave without any
     justifying reason appearing for the denial is not an
     exercise of discretion; it is merely abuse of that
     discretion and inconsistent with the spirit of the
     Federal Rules.

Foman, 371 U.S. at 182.    Caselaw from this circuit is in accord.

See Rolf v. City of San Antonio, 77 F.3d 823, 828 (5th Cir. 1996);

Halbert v. City of Sherman, 33 F.3d 526, 529-30 (5th Cir. 1994);

Conti v. Sanko S.S. Co., 912 F.2d 816, 818-19 (5th Cir. 1990).

“Given the policy of liberality behind Rule 15(a), it is apparent

that when a motion to amend is not even considered, much less not

granted, an abuse of discretion has occurred.”          Marks v. Shell Oil

Co., 830 F.2d 68, 69 (6th Cir. 1987).

     Furthermore, the touchstone of the inquiry under rule 15(a) is

whether the proposed amendment would unfairly prejudice the defense

by denying the defendants notice of the nature of the complaint.

See, e.g., Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1464 (5th

Cir.), cert. denied, 116 S. Ct. 75 (1995); Conti, 912 F.2d at 818.

Tarleton expressly informed the district court that it did not

object   to   Lowrey’s   proposed       amendments    to   the   complaint.


                                    6
Therefore, there was no justification for denial of leave to a-

mend.2



                                        C.

      In March 1996, Lowrey refiled her lawsuit, alleging causes of

action under title VII, the Equal Pay Act, the First, Fifth, and

Fourteenth Amendments, and § 1983.3            Consequently, the only claims

at issue in the instant appeal that are not likewise pending in the

subsequent     lawsuit    are    the   title    IX   claims    for    employment

discrimination and retaliation.           Because the title IX claims were

raised in the original complaint, however, the erroneous denial of

leave to amend did not divest the district court of jurisdiction

over these claims, which thus are properly before us on appeal.

Because the remaining claims are pending in the subsequent lawsuit,

Lowrey will suffer no prejudice from our refusal to consider her



         2
         In this regard, it is noteworthy that rule 15(a) authorizes amended
pleadings “only by leave of court or by written consent of the adverse party.”
Insofar as Tarleton consented to the proposed amendments, therefore, the district
court disregarded the express terms of the rule by denying the motion to amend.

      Moreover, the proposed amendment merely stated alternative legal theories
for recovery on the same underlying facts, rather than fundamentally altering the
nature of the case. Cf. Patterson, 90 F.3d at 934 (holding that defendants were not
prejudiced by amendments to an employment discrimination claim, because the original
claim gave notice of the nature of the case); Little v. Liquid Air Corp., 952 F.2d
841, 846 (5th Cir. 1992) (affirming order denying leave to amend where the amended
complaint would have “established an entirely new factual basis for the plaintiffs’
claims” and thus “radically altered the nature of trial on the merits”), reinstated
in relevant part, 37 F.3d 1069, 1073 & n.8 (5th Cir. 1994) (en banc).

         3
         See Lowrey v. Texas A & M Univ. Sys., No. H96-0834 (S.D. Tex. filed
Mar. 12, 1996). Although the pleadings in this subsequent lawsuit are not part
of the record on appeal in the instant case, we may take judicial notice of
pending judicial proceedings.

                                        7
amended complaint now.

      Insofar as Lowrey has successfully refiled the same causes of

action that she sought to allege in her proposed amended complaint,

she has suffered no prejudice from the judgment.                   Therefore,

although the district court abused its discretion in denying leave

to amend, this error is rendered moot by the subsequent lawsuit.4



                                     III.

      Lowrey urges us to overrule Lakoski and create a private right

of   action    for    employment     discrimination       under    title    IX.

Alternatively, she argues that the Lakoski court did not consider

whether title IX affords a private right of action for retaliation.



                                      A.

      The district court dismissed the entire complaint, pursuant to

rule 12(b)(6), exclusively on the ground that Lakoski precludes a

private right of action under title IX.         We review the dismissal of

a complaint under rule 12(b)(6) de novo.            Blackburn v. Marshall,


     4
       Our conclusion necessarily assumes that all claims in the pending lawsuit
are timely filed and procedurally correct and that the case is in a posture for
adjudication on the merits. Obviously, if Lowrey cannot have her day in court,
the denial of leave to amend is not moot.

      At oral argument, we requested that Tarleton advise us whether it would
waive any affirmative defenses, such as the statute of limitations or res
judicata, to the subsequent lawsuit. The Office of the Attorney General has
provided such assurances to this court. Therefore, in order to ensure that our
decision does not inadvertently close the doors of the courthouse, Tarleton is
judicially estopped from raising any affirmative defenses to the second lawsuit
that could not have been raised in the instant case, had the district court
properly granted leave to file the amended complaint.

                                       8
42 F.3d 925, 931 (5th Cir. 1995).

     A motion to dismiss under rule 12(b)(6) “is viewed with

disfavor and is rarely granted.”         Kaiser Aluminum & Chem. Sales v.

Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir. 1982).                The

complaint must be liberally construed in favor of the plaintiff,

and all facts pleaded in the complaint must be taken as true.

Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th Cir. 1986).

The district court may not dismiss a complaint under rule 12(b)(6)

“unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to

relief.”     Conley v. Gibson, 355 U.S. 41, 45-46 (1957); Blackburn,
42 F.3d at 931.    This strict standard of review under rule 12(b)(6)

has been summarized as follows: “The question therefore is whether

in the light most favorable to the plaintiff and with every doubt

resolved in his behalf, the complaint states any valid claim for

relief.”     5 CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE   AND

PROCEDURE § 1357, at 601 (1969).



                                    B.

     In Lakoski, we held that title VII provides the exclusive

remedy for individuals alleging employment discrimination on the

basis   of   sex   in   federally   funded    educational   institutions.

Lakoski, 66 F.3d at 753.      Lowrey urges us to reconsider Lakoski.

This we cannot do, as one panel of this court cannot overrule the


                                     9
decision of another panel; such panel decisions may be overruled

only by a subsequent decision of the Supreme Court or by the Fifth

Circuit sitting en banc.        See FDIC v. Dawson, 4 F.3d 1303, 1307

(5th Cir. 1993); Burlington N.R.R. v. Brotherhood of Maintenance of

Way Employees, 961 F.2d 86, 89 (5th Cir. 1992); Pruitt v. Levi

Strauss & Co., 932 F.2d 458, 465 (5th Cir. 1991) (citing cases).

Therefore, even if we were inclined to disagree with Lakoski, we

would deny Lowrey’s invitation to reconsider Lakoski, which is the

settled law of this circuit.         Title IX does not afford a private

right of action for employment discrimination on the basis of sex

in federally funded educational institutions.



                                       C.

     In addition to her allegations of employment discrimination,

Lowrey   charged    that    Tarleton    had    systematically   misallocated

resources among male and female athletes in violation of title IX.

She alleged that, as a consequence of her participation in the

Gender Equity Task Force (which identified alleged violations of

titles   IX   and   title    VII),     her    constant   objection   to   such

discriminatory practices, and her participation in a civil rights

complaint filed with the Department of Education, Tarleton has

retaliated against her, inter alia, by denying her a promotion to

the position of Athletic Director and by terminating her position

as Women’s Athletic Coordinator.


                                       10
     Consequently,     Lowrey   attempted   to   state   a   claim   for

retaliation under title IX.        The district court dismissed this

retaliation claim pursuant to rule 12(b)(6), however, holding that

Lakoski precludes a private cause of action for retaliation under

title IX.   On appeal, Lowrey argues that this cause of action for

retaliation arises exclusively under the provisions of title IX,

not title VII, and thus is not preempted by title VII under the

specific holding     of Lakoski.   We agree.




                                   11
                                       1.

      The relationship between title VII and title IX is complex,

and never more so than in the instant case.            In order to determine

whether title IX affords Lowrey a cause of action for retaliation,

we must first “strip away” any allegations that would support a

private cause of action for retaliation under title VII.              To do so,

we must distinguish between retaliation suffered by Lowrey as a

consequence of her participation in complaints and investigations

challenging    alleged    employment     discrimination     by    Tarleton   and

retaliation suffered as a consequence of her participation in

complaints and investigations challenging alleged violations of

title IX.    Insofar as the former allegations form the basis of this

retaliation claim, Lowrey’s cause of action is barred under the

analysis employed in Lakoski.

      Because we have previously held that title VII provides the

exclusive remedy for allegations of employment discrimination in

federally funded educational institutions, Lakoski, 66 F.3d at 753,

it necessarily follows that the anti-retaliation provisions of

title VII likewise provide the exclusive remedy for retaliation

against employees of such federally funded educational institutions

who raise allegations of employment discrimination.5               We will not


      5
        Title VII provides that it shall be an unlawful employment practice for
any employer to retaliate against an employee or an applicant for employment
“because he has opposed any practice made an unlawful employment practice by this
subchapter, or because he has made a charge, testified, assisted, or participated
in any manner in an investigation, proceeding, or hearing under this subchapter.”
                                                                 (continued...)

                                       12
compromise the integrity of the comprehensive remedial scheme

enacted by Congress to redress claims of employment discrimination,

nor will we undermine the specific protections against retaliation

that accompany that scheme.          See 42 U.S.C. § 2000e-3(a).

      Therefore,     insofar        as    Lowrey     stated      an     employment

discrimination     claim    against      Tarleton,     she   likewise    stated   a

retaliation    claim      arising    under     title    VII.      Because    this

retaliation claim is cognizable under title VII, the rule of

Lakoski preemption applies, and title IX affords no private right

of   action   to   the    employees      of   federally      funded   educational

institutions who suffer retaliation as a consequence of allegations

of employment discrimination.

      In order to state a claim for retaliation under title IX,

therefore, Lowrey is obliged to rely exclusively on her allegations

charging Tarleton with violations of title IX, not title VII.

Therefore, we must determine whether Lakoski likewise precludes a

claim for retaliation, arising under title IX, that is based

exclusively on allegations of noncompliance with the substantive

provisions of title IX.



                                         2.

      For purposes of the present inquiry, we assume arguendo that




(...continued)
42 U.S.C. § 2000e-3(a).

                                         13
Tarleton       systematically   violated      title   IX    by   misallocating

resources among male and female athletes, that Lowrey objected to

these       continuing   violations   of    title   IX,    and   that   Tarleton

discriminated against Lowrey in retaliation for her opposition to

such noncompliance with title IX.           Taking all these facts as true,

as we are obliged to do for purposes of rule 12(b)(6), we must

determine whether the preemption doctrine of Lakoski precludes a

private right of action for retaliation under title IX.

      We conclude that the preemption rule of Lakoski is inapposite.

Whereas Lakoski held that title VII preempts a private right of

action for employment discrimination under title IX, to protect the

integrity of the title VII administrative exhaustion requirement,

the court did not consider whether title IX creates a private right

of action for retaliation against an employee who complains about

noncompliance with the substantive provisions of title IX. Indeed,

the holding of Lakoski was expressly limited to the context of

employment discrimination, not retaliation:

           Given this compelling evidence that Title IX
      prohibits the same employment practices proscribed by
      Title VII, we hold that individuals seeking money damages
      for employment discrimination on the basis of sex in
      federally funded educational institutions may not assert
      Title IX either directly or derivatively through § 1983.

Lakoski, 66 F.3d at 758 (emphasis added).6


        6
          By “employment discrimination,” of course, the Lakoski court meant
discrimination on the basis of sex. While retaliation is technically a form of
employment discrimination, it is not independently prohibited by the proscription
                                                                 (continued...)

                                       14
      This is no mere semantic distinction.          The preemption rule of

Lakoski is predicated on the assumption that title VII affords a

private right of action for claims of employment discrimination on

the basis of sex in federally funded educational institutions,

rendering a private right of action under title IX duplicative.

See Lakoski, 66 F.3d at 755.        Indeed, the Lakoski court concluded

that the prohibition against employment discrimination in title VII

is identical to the proscription of sex discrimination in title IX,

thereby guaranteeing that the title VII enforcement procedures will

fully vindicate the rights created under title IX.            Id. at 756-57.7

      In contrast, the anti-retaliation provisions of titles VII

and IX are not identical, and title VII provides no remedy for

retaliation against individuals who raise charges of noncompliance

with the substantive provisions of title IX.            Title VII prohibits

retaliation only against individuals who oppose discriminatory

employment practices or participate in complaints or investigations

of employment practices prohibited by title VII.               See 42 U.S.C.

§ 2000e-3(a).



(...continued)
against discrimination on the basis of sex in federally-funded educational
institutions, which is the heart of title IX. Rather, the prohibition against
retaliation is intended to vindicate the antidiscrimination principle of
title IX.
     7
        Thus, the Lakoski court cited Irby v. Sullivan, 737 F.2d 1418 (5th Cir.
1984), in which we held that title VII is the exclusive remedy for violations of
rights created by title VII. Lakoski, 66 F.3d at 755. The preemption doctrine
of Lakoski is appropriate, therefore, only in the context of claims that arise
independently under title VII.

                                      15
     By its plain language, therefore, title VII does not prohibit

retaliation against complainants who challenge the misallocation of

resources in violation of title IX, as such complaints are wholly

unrelated to the discriminatory employment practices proscribed by

title VII.    Unlike the plaintiff in Lakoski, therefore, Lowrey

cannot obtain relief under title VII.       Accordingly, Lakoski is

inapposite.

     The Lakoski court narrowly tailored its holding to individuals

seeking money damages under title IX “for employment practices for

which Title VII provides a remedy.”     Lakoski, 66 F.3d at 752.

Title VII provides no remedy, however, to employees of federally

funded educational institutions who have suffered retaliation as a

consequence of their opposition to noncompliance with title IX.

Consequently, Lowrey asserts a cause of action for retaliation that

arises exclusively under title IX, without a corollary right under

title VII.

     Under such circumstances, title VII does not preempt title IX.

Although the district court erred in holding that Lakoski preempted

a private right of action for retaliation under title IX, however,

this conclusion does not end our inquiry.



                                D.

     Having decided that Lowrey’s cause of action for retaliation

is not precluded by Lakoski, we must reach the underlying question


                                16
whether title IX affords a private right of action for retaliation

against the employees of federally funded educational institutions.

We conclude that it does.

      Title IX does not explicitly create private rights of action

for the victims of discrimination in federally funded educational

institutions.     Indeed, the sole remedial measure provided by the

express terms of the statute is the termination of federal funding.

See 20 U.S.C. § 1982; 34 C.F.R. § 106.71; see also Lakoski, 66 F.3d

at 754-55 (noting the limited remedies available under title IX).

Therefore, the plain language of the statute creates no private

right of action for retaliation.           Nevertheless, the Supreme Court

has found implied private rights of action under title IX in

certain circumstances.8

      Lowrey urges this court to imply a private right of action

from administrative regulations promulgated by the Department of

Education for the purpose of implementing and enforcing title IX.

See 34 C.F.R. § 106.1.         These regulations prohibit, inter alia,

retaliation against any individual who has made a complaint,

testified, or participated in any manner in an investigation into

alleged noncompliance with title IX.           See 34 C.F.R. § 100.7(e).9


      8
         See Franklin v. Gwinnett County Pub. Schs., 503 U.S. 60, 63 (1992);
Cannon v. University of Chicago, 441 U.S. 677, 709 (1979).

      9
        Title IX incorporates by reference the anti-retaliation provisions of
title VI, 42 U.S.C. § 2000d, which prohibits unlawful discrimination in programs
receiving federal assistance. See 34 C.F.R. § 106.71 (incorporating by reference
the procedural provisions of title VI); 34 C.F.R. § 100.7(e) (prohibiting
                                                              (continued...)

                                      17
Just as the Supreme Court has recognized an implied right of action

to vindicate the provisions of title IX, Lowrey argues, this court

likewise should recognize an implied private right of action to

vindicate the anti-retaliation provisions of 34 C.F.R. § 100.7(e).10

      In Cort v. Ash, 422 U.S. 66 (1975), the Court articulated a

test to determine whether a federal statute implies a private right

of action.      It is axiomatic that a plaintiff must satisfy four

prerequisites to qualify for such an implied right of action:

      (1)    Is this plaintiff a member of the class for whose
             “especial” benefit the statute was enacted?    In
             other words, does the statute create a federal


(...continued)
retaliation by a recipient of federal funds against any individual who makes a
complaint or participates in an investigation under the relevant statute).

      10
        This court has recognized that a private right of action may be implied
from an administrative regulation promulgated pursuant to a federal statute.
See Gomez v. Florida State Employment Serv., 417 F.2d 569, 576 (5th Cir. 1969).
Our position is consistent with the general rule, which holds that private rights
of action may be implied from administrative regulations as well as from federal
statutes, provided the private right of action may be inferred from the enabling
statute. See JACOB A. STEIN, GLENN A. MITCHELL & BASIL J. MEZINES, ADMINISTRATIVE LAW
§ 50A.01[1] (1996).

      Although we have occasionally suggested otherwise in dictum, we have never
overruled Gomez. See, e.g., Deubert v. Gulf Fed. Sav. Bank, 820 F.2d 754, 759
(5th Cir. 1987); Stewart v. Bernstein, 769 F.2d 1088, 1092 n.6 (5th Cir. 1985).
Moreover, as we have explained, a decision by one panel cannot be overruled by
a subsequent panel. Consequently, Gomez remains the law in the Fifth Circuit.
Finally, because Tarleton does not contest the proposition that a private right
of action may be implied from an administrative regulation as well as a statute,
we have no occasion to reconsider Gomez in the instant case.

      Nevertheless, we recognize that a generation of Supreme Court jurisprudence
has intervened since the decision in Gomez, transforming the legal landscape.
Accordingly, the methodology governing implied rights of action may be different
when an administrative regulation, rather than a federal statute, forms the basis
of the private right of action. See, e.g., Angelastro v. Prudential-Bache Sec.,
Inc., 764 F.2d 939, 947 (3d Cir. 1985); Robertson v. Dean Witter Reynolds, Inc.,
749 F.2d 530, 534-37 (9th Cir. 1984). When the question is properly presented,
therefore, it may be appropriate to reconsider the principles governing the
implication of private rights of action from administrative regulations.

                                         18
            right for this plaintiff?

      (2)   Is there any evidence of legislative intent, wheth-
            er explicit or implicit, to create or deny a
            private remedy?

      (3)   Is it consistent with the legislative scheme to
            imply a private remedy?

      (4)   Is the cause of action one traditionally relegated
            to state law so that implying a federal right of
            action would be inappropriate?[11]

Louisiana Landmarks Soc'y v. City of New Orleans, 85 F.3d 1119,

1122 (5th Cir. 1996) (quoting Cort, 422 U.S. at 78).                  We will

analyze the instant case under the same framework.




                                      1.

      First, we must determine whether Lowrey is a member of the

special class for whose benefit 34 C.F.R. § 100.7(e) was enacted.

Cannon, 441 U.S. at 689; Cort, 422 U.S. at 78; Louisiana Landmarks,
85 F.3d at 1123.      As with any question of statutory construction,

we begin our analysis with the plain language of the regulations.

See Cannon, 441 U.S. at 689; Louisiana Landmarks, 85 F.3d at 1123.

      The plain language of the regulations dictates the conclusion

that Lowrey is an intended beneficiary of 34 C.F.R. § 100.7(e) and

is a member of the special class for whom the regulations were


     11
        Because this cause of action arises under a federal anti-discrimination
law, the implication of a private right of action under title IX would not
intrude on traditional areas of state sovereignty.       Therefore, this final
requirement is not relevant to the instant case. See Cannon, 441 U.S. at 708-09.

                                      19
enacted.    First, the regulations expressly state:

           Any person who believes himself or any specific
      class of individuals to be subjected to discrimination
      prohibited by this part may by himself or by a
      representative file with the responsible Department
      official or his designee a written complaint.

34 C.F.R. § 100.7(b) (emphasis added).             Lowrey alleges that she

complained about the systematic misallocation of resources among

male and female athletes at Tarleton, thereby qualifying as a

complainant under the terms of the regulations.12            Furthermore, the

regulations      expressly      prohibit      retaliation      against       such

complainants:

           No recipient or any other person shall intimidate,
      threaten, coerce, or discriminate against any individual
      . . . because he has made a complaint, testified,
      assisted, or participated in any manner in an
      investigation, proceeding or hearing under this part.

34 C.F.R. § 100.7(e) (emphasis added). Therefore, Lowrey was fully

entitled to raise complaints and to participate in investigations

concerning the alleged violations of title IX and likewise was

entitled    to   the   protection     against    retaliation      afforded    by

§ 100.7(e).13    Given our command to enforce the plain language of

       12
          Note that the regulations do not impose a standing requirement upon
complainants; indeed, they expressly disavow any requirement that the complainant
be a member of the class that suffers discrimination in violation of title IX.
See 34 C.F.R. § 100.7(b). Therefore, Lowrey was entitled to raise complaints on
behalf of the female students at Tarleton, provided she otherwise qualified under
the terms of the regulations.
      13
         Perhaps there is a factual question as to whether Lowrey participated
in the complaints and investigations covered by these administrative regulations,
but this is an issue of fact for the district court.            For purposes of
rule 12(b)(6), the complaint must be liberally construed in favor of the
plaintiff, and all facts pleaded in the complaint must be taken as true.
                                                               (continued...)

                                       20
the regulations, see Cannon, 441 U.S. at 689, we conclude that

Lowrey    is   a   member   of   the   special   class   for    whose   benefit

§ 100.7(e) was issued.

      For purposes of this decision, it is important to distinguish

between a cause of action for discrimination under title IX and a

cause of action for retaliation under that title.              It is axiomatic

that Lowrey cannot state a claim for discrimination on behalf of

her students.      Therefore, were we asked to afford Lowrey a remedy

for the rights of her students, we would hold that she does not

have standing to assert the rights of third persons under title IX.

See, e.g., Rowinsky v. Bryan Indep. Sch. Dist., 80 F.3d 1006, 1009

n.4 (5th Cir.), cert. denied, 117 S. Ct. 165 (1996).14

      That is not the issue in this case, however.             Lowrey does not

assert the rights of her students to be free from discrimination;

rather, she claims that Tarleton retaliated against her personally

by demoting her from her position as Women's Athletic Coordinator

and by refusing to promote her to the post of Athletic Director.

Hence, Lowrey asserts a personal cause of action for retaliation,



(...continued)
Campbell, 781 F.2d at 442.    Therefore, we must assume arguendo that Lowrey
qualifies as a complainant under the regulations.
     14
        See also Boucher v. Syracuse Univ., 1996 WL 328444, at *3-*4 (N.D.N.Y.
June 12, 1996) (holding that third persons do not have standing to assert
title IX claims on behalf of female athletes); Bryant v. Colgate Univ.,
1996 WL 328446, at *4-*5 (N.D.N.Y. June 11, 1996) (same); Pederson v. Louisiana
State Univ., 912 F. Supp. 892, 903-04 (M.D. La. 1996) (same); Deli v. University
of Minn., 863 F. Supp. 958, 962 (D. Minn. 1994) (suggesting that college coaches
do not have standing to assert title IX claims on behalf of female athletes).

                                       21
premised on a personal injury, that derives from her complaints of

unlawful discrimination against the female athletes at Tarleton.

Therefore, her cause of action for retaliation is a personal claim.

She “asserts [her] own right to be free from retaliation, alleges

injuries that are personal to [her], and is the only effective

plaintiff who can bring this suit.”           Maynard v. City of San Jose,

37 F.3d 1396, 1403 (9th Cir. 1994).15          Consequently, the fact that

Lowrey would not have standing to assert a discrimination claim on

behalf of her students does not deprive her of standing to assert

a personal retaliation claim under § 100.7(e).16

      Furthermore, this court has endorsed a similar construction of

anti-retaliation provisions in the employment discrimination laws.

For example, we recently held that the anti-retaliation provision

of the Age Discrimination in Employment Act (“ADEA”) “permits third

parties to sue under [the ADEA] if they have engaged in the

enumerated conduct, even if the conduct was on behalf of another


      15
          In Maynard, the court held that although a white plaintiff generally
does not have standing under § 1983 to assert the rights of minorities who have
suffered from racial discrimination, a white plaintiff does have standing to
raise a personal claim of retaliation suffered as a consequence of opposition to
discrimination against minorities. Maynard, 37 F.3d at 1402-03.

      16
         Our conclusion that Lowrey may raise a retaliation claim under title IX
is consistent with the test for actionable retaliation against a public employee
in violation of the First Amendment. Public employees do not forfeit the right
to freedom of expression, and a public employee who expresses his opinion on a
matter of “public concern” is protected from retaliation by the First Amendment.
See Connick v. Myers, 461 U.S. 138, 142-47 (1983); Cabrol v. Town of Youngsville,
106 F.3d 101, 108 (5th Cir. 1997); Wallace v. Texas Tech Univ., 80 F.3d 1042,
1050 (5th Cir. 1996). Moreover, “whistleblowing” by public employees constitutes
protected speech on a matter of public concern, “within the protective bosom of
the First Amendment.” Brown v. Texas A & M Univ., 804 F.2d 327, 337 (5th Cir.
1986); accord Wallace, 80 F.3d at 1050-51.

                                       22
employee’s claim of discrimination.”           Holt v. JTM Indus., 89 F.3d
1224, 1226 n.1 (5th Cir. 1996), cert. denied, 65 U.S.L.W. 3764,

65 U.S.L.W. 3766 (U.S. May 19, 1997) (No. 96-1472) (emphasis

added).17

         Likewise, we have held that one employee’s opposition to

discriminatory     employment     practices    directed     against    a   fellow

employee may be protected activity under the anti-retaliation

provision of title VII.       See Jones v. Flagship Int’l, 793 F.2d 714,

727 (5th Cir. 1986).         Because we find no principled distinction

between the anti-retaliation provision at issue in this case and

the nearly identical provisions in Holt and Jones, we conclude that

Lowrey has standing to invoke the anti-retaliation provisions of

§ 100.7(e).18

         Finally, every federal court to consider this issue has held

that teachers may state claims for retaliation under title IX.19


       17
          In Holt, we held that the spouse of a complainant does not acquire
derivative standing to state a claim for retaliation merely by virtue of his
relationship with the plaintiff. See Holt, 89 F.3d at 1226. The court explained
that participation is the sine qua non for a retaliation claim. If the plaintiff
participated, in any manner, in a complaint or investigation on behalf of a third
person, he has standing to state a claim for retaliation. Id. at 1226-27. In
the instant case, there is no question that Lowrey satisfies this standard.
       18
          Indeed, we have acknowledged that the anti-retaliation provisions of
title VII and the ADEA are nearly identical, and we therefore have construed the
provisions consistently. See Holt, 89 F.3d at 1226 n.1. Likewise, the anti-
retaliation provision of title IX is similar to those of title VII and the ADEA
and should be accorded a similar interpretation. Compare 34 C.F.R. § 100.7(e)
(title IX) with 42 U.S.C. § 2000e-3(a) (title VII) and 29 U.S.C. § 623(d) (ADEA).

    19
       See Clemes v. Del Norte County Unified Sch. Dist., 843 F. Supp. 583, 587-90
(N.D. Cal. 1994) (holding that a teacher who complained of sex discrimination on
behalf of his students had standing to raise an individual retaliation claim under
                                                                (continued...)

                                       23
We join these courts in concluding that title IX affords an implied

cause of action for retaliation under 34 C.F.R. § 100.7(e) and that

the employees of federally funded educational institutions are

members of the class for whose special benefit this provision was

enacted.



                                          2.

        Having determined that Lowrey is a member of the special class

for whose benefit 34 C.F.R. § 100.7(e) was promulgated, we must

consider whether there is any evidence of legislative intent to

create or deny a private remedy for retaliation under title IX.

See Louisiana Landmarks, 85 F.3d at 1122.                 “The central inquiry

remains whether Congress intended to create, either expressly or by

implication, a private cause of action.”                  Touche Ross & Co. v.


(...continued)
title   IX); see also Clay v. Board of Trustees, 905 F. Supp. 1488, 1493-95 (D. Kan.
1995)   (same); Nelson v. University of Maine Sys., 923 F. Supp. 275, 278-80 (D. Me.
1996)   (holding that title VII principles govern retaliation claims arising under
title   IX and assuming that teachers have standing to raise retaliation claims under
title   IX based upon complaints raised on behalf of their students).

      Furthermore, several of our sister circuits have recognized that teachers may
state a claim for retaliation under title IX, albeit in the context of claims
alleging employment discrimination in violation of both title IX and title VII.
See, e.g., Brine v. University of Iowa, 90 F.3d 271 (8th Cir. 1996); Preston v.
Virginia ex rel. New River Community College, 31 F.3d 203 (4th Cir. 1994); Willner
v. Budig, 848 F.2d 1032 (10th Cir. 1988); cf. Murray v. New York Univ. Coll. of
Dentistry, 57 F.3d 243 (2d Cir. 1995) (extending title VII retaliation law to a
cause of action raised by a student, not an employee, under title IX); Lendo v.
Garrett County Bd. of Educ., 820 F.2d 1365 (4th Cir. 1987) (assuming, without
deciding, that title IX affords a private right of action for retaliation to
employees who raise complaints about violations of title IX). Insofar as title VII
would afford an independent cause of action for retaliation in these employment
discrimination cases, they are inconsistent with Lakoski. Nevertheless, they
represent the judgment of our sister circuits that title IX does afford a private
right of action for retaliation to the employees of federally- funded educational
institutions.

                                          24
Redington, 442 U.S. 560, 575 (1979).

      Title IX contemplates an implied private right of action, see

Cannon, 441 U.S. at 694-703, that includes a claim for money

damages, see Franklin, 503 U.S. at 76.            Consequently, given that

the Court previously has recognized that title IX implies a private

remedy, we reason that title IX likewise implies a private right of

action for retaliation under 34 C.F.R. § 100.7(e).20

      Moreover, the Supreme Court has recognized that the employees

of federally funded educational institutions are among the intended

beneficiaries of title IX.        See North Haven Bd. of Educ. v. Bell,

456 U.S. 512, 520-21 (1982).

      Section 901(a)’s broad directive that “no person” may be
      discriminated against on the basis of gender appears, on
      its face, to include employees as well as students.
      Under that provision, employees, like other “persons,”
      may not be “excluded from participation in,” “denied the
      benefits of,” or “subjected to discrimination under”
      education programs receiving federal financial support.




      20
         For purposes of determining whether to imply a private right of action
from an administrative regulation, the legislative intent underlying the enabling
statute must be imputed to the regulations, in order to accord proper deference
to the rulemaking authority granted to the administrative agency by Congress.
See Angelastro v. Prudential-Bache Sec., Inc., 764 F.2d 939, 947 (3d Cir. 1985);
Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 536-37 (9th Cir. 1984).
Provided the regulations further the substantive purposes of the enabling act,
a private right of action may be implied from the regulations. See Angelastro,
764 F.2d at 947; Robertson, 749 F.2d at 536-37.

      In the instant case, the regulations in question were promulgated pursuant
to an express grant of rulemaking authority. See 20 U.S.C. § 1682. Furthermore,
the anti-retaliation provision furthers the statutory purposes of title IX. See
Preston v. Virginia ex rel. New River Community College, 31 F.3d 203, 206 n.2
(4th Cir. 1994). Therefore, we conclude that the private right of action created
by title IX incorporates the anti-retaliation provision of 34 C.F.R. § 100.7(e).

                                       25
Id. at 520.21    Therefore, we see no principled basis upon which to

distinguish the implied private right of action recognized in

Cannon and Franklin from the implied private right of action at

issue in the instant case, given our prior conclusion that Lowrey

has standing to state a claim for retaliation under title IX.

Accordingly, we conclude that 34 C.F.R. § 100.7(e) creates an

implied private right of action for retaliation under title IX.



                                         3.

       Finally, we must determine whether the implication of a

private right of action would undermine the legislative scheme.

Louisiana Landmarks, 85 F.3d at 1122.                “[A] private remedy should

not    be   implied   [under    title    IX]    if    it     would   frustrate   the

underlying purpose of the legislative scheme.” Cannon, 441 U.S. at

703.    It appears that the implication of a private right of action

for retaliation under title IX would undermine the legislative

scheme of neither title IX nor title VII.

       It is this third prong of the test that distinguishes the

instant case from Lakoski.            There, we declined to recognize an

implied private right of action for employment discrimination under

title IX, because to do so would undermine the comprehensive

remedial     scheme   enacted    in     title   VII     to    redress   employment

       21
         Although the Bell Court did not recognize an implied private right of
action for the employees of federally funded educational institutions, the Court
was not called upon to do so; the only issue was the validity of administrative
regulations terminating federal funding in cases of noncompliance with title IX.

                                         26
discrimination.          Lakoski, 66 F.3d    at    754.    The     premise   of

LakoskiSSlike that of other courts refusing to create remedies that

would undermine the statutory scheme of title VII22SSis that an

implied right of action for employment discrimination under title

IX would defeat the “larger federal legislative scheme designed to

protect individuals from employment discrimination on the basis of

sex.”        Lakoski, 66 F.3d at 755.     Therefore, in Lakoski we honored

the established doctrine governing implied private rights, by

refusing to recognize an implied private right of action under

title IX that would undermine the legislative scheme of title VII.

       In contrast, as we have explained, title VII does not afford

a private remedy for retaliation against employees of federally-

funded educational institutions who complain about noncompliance

with        the   substantive   provisions      of    title   IX.      Therefore,

implication of a private right of action for retaliation under 34

C.F.R. § 100.7(e), narrowly tailored to the claims of employees who

suffer retaliation exclusively as a consequence of complaints

alleging noncompliance with the substantive provisions of title IX,

would not defeat the legislative scheme of title VII.

       To the contrary, the implication of a private right of action

for retaliation would serve the dual purposes of title IX,23

        22
         See, e.g., Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366
(1979); Irby v. Sullivan, 737 F.2d 1418 (5th Cir. 1984).
       23
        The Supreme Court has recognized that title IX seeks to accomplish two
related, yet distinct objectives. “First, Congress wanted to avoid the use of
                                                                    (continued...)

                                         27
by creating an incentive for individuals to expose violations of

title IX and by protecting such whistleblowers from retaliation.

Accordingly, the implication of a private right of action for

retaliation is consistent with the statutory purposes of title IX.

Indeed, the Supreme Court has approved the implication of a private

right of action under title IX “when that remedy is necessary or at

least helpful to the accomplishment of the statutory purpose.”

Cannon, 441 U.S. at 703.



                                       4.

      In summary, we conclude that the instant case, unlike Lakoski,

satisfies all the elements for the implication of a private right

of action, as required by the Supreme Court in Cort and Cannon.

Consequently, we hold that 34 C.F.R. § 100.7(e) implies a private

right of action for retaliation, narrowly tailored to the claims of

employees who suffer unlawful retaliation solely as a consequence

of   complaints     alleging     noncompliance      with    the    substantive

provisions of title IX.        See Cannon, 441 U.S. at 717.




(...continued)
federal resources to support discriminatory practices; second, it wanted to
provide individual citizens effective protection against those practices.”
Cannon, 441 U.S. at 704. Whereas the express provision authorizing termination
of federal funding is generally sufficient to accomplish the first objective, the
Supreme Court has recognized that an implied private right of action is required
to accomplish the second. “The award of individual relief to a private litigant
who has prosecuted her own suit is not only sensible but is also fully consistent
withSSand in some cases even necessary toSSthe orderly enforcement of the
statute.” Id. at 705-06.

                                       28
                                 IV.

     Lowrey is entitled to have her day in court.   Because she has

successfully refiled her claims under title VII, the Equal Pay Act,

and § 1983 in a subsequent lawsuit, however, the appeal from denial

of leave to amend the complaint is DISMISSED as moot.

     Insofar as Lowrey stated a claim for employment discrimination

under title IX, the dismissal of this cause of action for failure

to state a claim is AFFIRMED.   Title IX affords no private cause of

action for employment discrimination, and we decline to create one.

Insofar as Lowrey stated a claim for retaliation under title IX,

however, the dismissal of this cause of action for failure to state

a claim is REVERSED, and the case is REMANDED to the district court

for further proceedings consistent with this opinion.

     We emphasize that our decision to recognize an implied private

right of action for retaliation under title IX does not signal a

retreat from the doctrine of Lakoski.   Here we decide only that the

employees of federally funded educational institutions who raise

complaints, or participate in investigations, concerning compliance

with the substantive provisions of title IX are protected from

retaliation by 34 C.F.R. § 100.7(e) and enjoy an implied private

right of action for money damages to vindicate their rights.

     The judgment is AFFIRMED in part, REVERSED in part, and

REMANDED for further proceedings consistent with this opinion.   We

express absolutely no view on the ultimate merits of any of



                                 29
Lowrey's claims.




                   30